                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

          Rudolph Carryl,             )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )               3:19-cv-00498-MOC
                                      )            3:18-cr-00291-MOC-DCK
                 vs.                  )
                                      )
               USA,                   )
           Respondent(s).             )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s October 18, 2019 Order.

                                               October 18, 2019
